254 So. 2d 443 (1971)
In re William Edward Ashby DANNELLY, Jr.
v.
STATE of Alabama. Ex parte William Edward Ashby Dannelly, Jr.
2 Div. 544.
Supreme Court of Alabama.
October 21, 1971.
Pitts, Pitts & Thompson, Selma, L. Y. Sadler, John Godbold, Camden, for petitioner.
William J. Baxley, Attorney General, and David Clark, Asst. Atty. Gen., for the State.
MERRILL, Justice.
Petition of William Edward Ashby Dannelly, Jr. for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Dannelly v. State, 47 Ala.App. 363, 254 So. 2d 434.
Writ denied.
HARWOOD, MADDOX and McCALL, JJ., concur.
HEFLIN, C. J., concurs in the result.
HEFLIN, Chief Justice (concurring in the result):
I concur in the result of denying the writ in this cause. However, I want it clearly understood that I do not approve all of the language contained in the opinion of the Court of Criminal Appeals. My position concerning drug-affected confessions was set forth in a dissenting opinion in Beecher v. State, Sup.Ct.Mo. 7 Div. 846.